DETAILED ACTION
1.	This office action is in response to the amendments filed on 8/03/2021. 

Notice of Pre-AlA or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	 The information disclosure statements (IDS) submitted on 10/03/2018 has been considered by the examiner. 

Drawings
4.	 The drawings submitted on 8/29/2019 are acknowledged and accepted by the examiner.

Response to Arguments
5. 	Applicant's arguments with respect to claims 1-3, 6, 9, 11-15, 18-19 and 21-25 have been considered but are moot because the arguments do not apply to any of the
references being used in the current rejection. The new references have been applied to the new ground rejection. 

Claim Rejections - 35 USC §103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-3, 6, 9, 11-15, 18-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang [US 2014/0355157 A1] and in view of Okushima [US 2001/0043449 A1].

Regarding claim 1, Huang discloses an electronic device [600, FIG. 3] having first and second terminals [terminals at VDD and VSS, FIG. 2-FIG. 3], comprising: 
an electrical overstress EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)] configured to detect [detecting by (622A, SW1N, R2) of 620, FIG. 3, (paragraph 0030)] an EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] at both of the first and second terminals [terminals at VDD and VSS, FIG. 2-FIG. 3];
and a power clamp [612, 610, FIG. 3] coupled to the electrical overstress EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)], wherein the power clamp 
Huang does not disclose the power clamp comprises at least two diodes coupled between the first terminal and the second terminal, and wherein the clamp voltage of the power clamp is based at least in part on a breakdown voltage of the at least two diodes and is adjusted by the adjustment circuit coupling a short circuit path across at least one of the at least two diodes.
However, Okushima teaches the power clamp [211, 212, 311, 312, 313, 314, FIG. 1] comprises at least two diodes [311, 312, FIG. 1] coupled between the  first terminal [terminal at VDD, FIG. 1] and the second terminal [terminal at GND, FIG. 1], and wherein the clamp voltage [voltage on 101, 102, FIG. 1] of the power clamp [211, 212, 311, 312, 313, 314, FIG. 1] is based at least in part on a breakdown voltage [breakdown voltage of 311, 312, FIG. 1] of the at least two diodes [311, 312, FIG. 1] and is adjusted by the adjustment circuit [313, 314, FIG. 1] coupling a short circuit path [path through 311, 312, 313, 314, FIG. 1] across at least one of the at least two diodes [311, 312, FIG. 1].


Regarding claims 2 and 14, Huang further discloses the first and second terminals [terminals at VDD and VSS, FIG. 2-FIG. 3] are a power input terminal [terminal at VDD, FIG. 2-FIG.3] and a ground terminal [terminal at VSS, FIG. 9].

Regarding claims 3 and 15, Huang further discloses the EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] comprises one a transient [when the instant variation of the voltage V1 at the first rail is greater than a predetermined value to drive the main ESD circuit 510, (paragraph 0027)] an electrostatic discharge [610, FIG. 3].

Regarding claim 6, Huang further discloses adjustment circuitry [Rt, Ct, FIG. 3] includes a capacitor [Ct, FIG. 3] that is coupled in parallel with at least one transistor [SW2, FIG. 3], the capacitor [Ct, FIG. 3] being arranged to behave as an open circuit [by 

Regarding claim 9, Huang further discloses the EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)] comprises driving circuitry [SW2, FIG. 3] having a control terminal [terminal at D of SW2, FIG. 3] coupled to a control terminal [terminal at between  Rt and Ct, FIG. 3] of adjustment circuit [Rt, Ct, FIG. 3].

Regarding claim 11, Huang further discloses the EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)] further comprises one capacitor [Ct, FIG. 3] each coupled between terminals [terminals at D and S of SW2, FIG. 3] of the driving circuitry [SW2, FIG. 3].

Regarding claim 12, Huang further discloses the EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)] comprises at least one resistor [Rt, FIG. 3] and at least one capacitor [Ct, FIG. 3] and wherein the EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)] is configured to detect [detecting by (622A, SW1N, R2) of 620, FIG. 3, (paragraph 0030)] the EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] based upon values [values of Ct and Rt, FIG. 3] of the at least one resistor [Rt, FIG. 3] and at least one capacitor [Ct, FIG. 3].


and clamping [by 610. FIG. 3] with a power clamp [612, 610, FIG. 3], a voltage [voltage between VDD and VSS, FIG. 9] between the first terminal [terminal at VDD, FIG. 2-FIG. 3] and the second terminal [terminal at VSS, FIG. 9] to a when an EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] has not been detected [detecting by 622A, SW1, R2, FIG. 3], and the voltage [voltage between VDD and VSS, FIG. 9] between the  first terminal [terminal at VDD, FIG. 2-FIG. 3] and the second terminal [terminal at VSS, FIG. 9] to a second level [level of VDD when SW is active, FIG. 3] lower than the First level [level of VDD when SW is inactive, FIG. 3] when an EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] has been detected [detecting by 622A, SW1, R2, FIG. 3];
wherein the electrical overstress EOS protection circuitry [620, Rt, Ct, FIG. 3, (paragraph 0026)] includes adjustment circuit [Rt, Ct, FIG. 3] configured to adjust the clamp voltage [voltage between VDD and VSS, FIG. 3] of the power clamp [612, 610, FIG. 3] in response to an EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)].

However, Okushima teaches the clamp voltage [voltage on 101, 102, FIG. 1] of the power clamp [211, 212, 311, 312, 313, 314, FIG. 1] is based at least in part on a breakdown voltage [breakdown voltage of 311, 312, FIG. 1] of the at least two diodes [311, 312, FIG. 1] and is adjusted by the adjustment circuit [313, 314, FIG. 1] coupling a short circuit path [path through 311, 312, 313, 314, FIG. 1] across at least one of the at least two diodes [311, 312, FIG. 1], wherein at least two diodes [311, 312, FIG. 1] coupled between the  first terminal [terminal at VDD, FIG. 1] and the second terminal [terminal at GND, FIG. 1]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the electronic device of Huang to include the clamp voltage of the power clamp is based at least in part on a breakdown voltage of at least two diodes that are part of the power clamp and is adjusted by the adjustment circuit coupling a short circuit path across at least one of the at least two diodes, wherein at least two diodes coupled between the first terminal and the second terminal of Okushima for the purpose of comprising diodes of trigger element which are broken down by overvoltage applied to the input terminal, (paragraph 0065).



Regarding claim 19, does not disclose the second level is approximately equal to a breakdown voltage of the coupled at least power clamp unit. 
However, Okushima teaches the second level [voltage on (311, 312), FIG. 1] is approximately equal to a breakdown voltage [breakdown voltage of 311, 312, FIG. 1] of the coupled at least power clamp unit [311, 312, 313, 314, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the electronic device of Huang to include the second level is approximately equal to a breakdown voltage of the coupled at least power clamp unit of Okushima for the purpose of comprising diodes of trigger element which are broken down by overvoltage applied to the input terminal, (paragraph 0065).

Regarding claim 21, Huang further discloses clamping [by 610. FIG. 3] with the power clamp [612, 610, FIG. 3], the voltage [voltage between terminals VDD and VSS, FIG. 9] between the first and second terminals [terminals at VDD and VSS, FIG. 2-FIG. 3] to a predetermined level [level of VDD when 610 is active, FIG. 3] based upon a type of EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] detected [detecting by 622A, SW1, R2, FIG. 3].


and means [means (Rt, Ct), FIG. 3] coupled to the EOS event detecting means [622A, SW1, R2, FIG. 3]  for adjusting [by (Rt, Ct), FIG. 3] a clamp voltage [voltage between VDD and VSS, FIG. 3] of a power clamp [612, 610, FIG. 3] when an EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)] is detected [detecting by 622A, SW1, R2, FIG. 3], the power clamp [612, 610, FIG. 3] being coupled to adjustment circuit [Rt, Ct, FIG. 3] that is configured to adjust a clamp voltage [voltage between VDD and VSS, FIG. 3] of the power clamp [612, 610, FIG. 3] in response to detection [by R38, 311, MN2, FIG. 9] of the EOS event [when the instant variation of the voltage V1 is greater than the predetermined value, (paragraph 0027)].
Huang does not disclose the clamp voltage of the power clamp is based at least in part on a breakdown voltage of at least two diodes that are part of the power clamp and is adjusted by the adjustment circuit coupling a short circuit path across at least one of the at least two diodes, wherein at least two diodes coupled between the first terminal and the second terminal.
However, Okushima teaches the clamp voltage [voltage on 101, 102, FIG. 1] of the power clamp [211, 212, 311, 312, 313, 314, FIG. 1] is based at least in part on a 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the electronic device of Huang to include the clamp voltage of the power clamp is based at least in part on a breakdown voltage of at least two diodes that are part of the power clamp and is adjusted by the adjustment circuit coupling a short circuit path across at least one of the at least two diodes, wherein at least two diodes coupled between the first terminal and the second terminal of Okushima for the purpose of comprising diodes of trigger element which are broken down by overvoltage applied to the input terminal, (paragraph 0065).

Regarding claim 23, Huang further discloses the power clamp [612, 610, FIG. 3] comprises one transistor [SW, FIG. 3], coupled in parallel with one or more respective power clamp units [Mp, Mn, FIG. 3].

Regarding claim 24, Huang further discloses means [600, FIG. 3] for placing at least the one transistor [SW, FIG. 3] in a saturation region [when the instant variation of the voltage V1 at the first rail is greater than a predetermined value to drive the main 

Regarding claim 25, Huang does not disclose the power clamp includes a first transistor and a second transistor that are coupled in series to one another, and the at least two diodes include a first diode and a second diode that are coupled in series to one another, the first diode having a first anode that is coupled to a bias terminal of the first transistor and a first cathode that is coupled to an input terminal of the first transistor, the second diode having a second anode that is coupled to a bias terminal of the second transistor and a second cathode that is coupled to an input terminal of the second transistor.
However, Okushima teaches the power clamp [211, 212, 311, 312, 313, 314, FIG. 1] includes a first transistor [212, FIG. 1] and a second transistor [212, FIG. 1] that are coupled in series to one another [212 and 211 are in series, FIG. 1], and the at least two diodes [312, 311, FIG. 1] include a first diode [312, FIG. 1] and a second diode [311, FIG. 1] that are coupled in series to one another [312 and 311 are in series, FIG. 1], the first diode [312, FIG. 1] having a first anode [anode of 312, FIG. 1] that is coupled to a bias terminal [base of 212, FIG. 1] of the first transistor [212, FIG. 1] and a first cathode [cathode of 312, FIG. 1] that is coupled to an input terminal [collector of 212, FIG. 1] of the first transistor [212, FIG. 1], the second diode [311, FIG. 1] having a second anode [anode of 311, FIG. 1] that is coupled to a bias terminal [base of 211, 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the electronic device of Huang to include the power clamp includes a first transistor and a second transistor that are coupled in series to one another, and the at least two diodes include a first diode and a second diode that are coupled in series to one another, the first diode having a first anode that is coupled to a bias terminal of the first transistor and a first cathode that is coupled to an input terminal of the first transistor, the second diode having a second anode that is coupled to a bias terminal of the second transistor and a second cathode that is coupled to an input terminal of the second transistor of Okushima for the purpose of comprising diodes of trigger element which are broken down by overvoltage applied to the input terminal, (paragraph 0065).

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838